DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. The applicant argues that the replacement outer insulation layer 202+214 is not positioned “over” the shield 134. The Examiner respectfully disagrees. The claim does not require that the outer insulation layer “coaxially surrounds” the shield, or is “radially spaced over” the shield. The claim is silent as to how, exactly, the outer insulation layer is “over the shield” or does not define the dimension that it is placed over. If one where to hold the lead as shown below, the outer insulation layer is clearly above/over the shield:

    PNG
    media_image1.png
    563
    411
    media_image1.png
    Greyscale

The rejections are still considered proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 9, 11, 13-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Doan et al. (US 4,922,607, hereinafter Doan).
Regarding claims 1-3, 11 and 13, Doan discloses a method of terminating a shield 134 in an implantable medical lead. As seen in figure 3, a shield 134 is provided between an inner insulation layer 141 and a surrounding outer insulation layer 220, the outer insulation layer terminating prior to an end of the shield and the inner insulation layer. An insulation extension layer 126 is bonded in direct contact with the end of the inner insulation layer 141 at a point where the inner insulation layer terminates, as seen in the annotated figure below:

    PNG
    media_image2.png
    519
    762
    media_image2.png
    Greyscale

A replacement outer insulation layer is positioned over the shield 134 and inner insulation layer 141 and where the outer insulation is not present (they inherently don't occupy the same space). The Examiner now considers the combination of elements 202 and 214 to constitute the claimed “replacement outer insulation layer.” This interpretation is considered reasonable since both elements 202 and 214 are at the same radial position to form a continuous “layer” in the lead, the elements are in direct contact with each other, and the elements are both made of insulative material. The replacement outer insulation layer extends beyond the inner insulation layer 141 and also extends over the insulation extension layer and directly contacts the insulation extension layer, the replacement outer insulation layer 202 is indirectly bonded to an end of the outer insulation layer 220 and terminates before an end of the insulation layer extension on an opposite side of the insulation layer extension from the bond to the inner insulation layer 141.
Regarding claims 4 and 14, conductive ring 200 is placed at the termination of the replacement outer insulation layer 202 and over the insulation layer extension, and can act as a stimulation electrode, if so desired by a user, as it conducts electricity (see figure 3 and Col. 4, lines 42-48). 
Regarding claims 5 and 15, Doan discloses that replacement outer insulation layer 202 is adhered to its surrounding parts for added mechanical strength. This will result in the replacement outer insulation layer having a greater stiffness than outer insulation layer 220 which are composed of polyurethane and not adhered to any other parts (see Col. 4, lines 19-48). 
Regarding claims 6 and 16, the preformed replacement outer insulation layer 202 is applied to the lead (Col. 4, lines 9-11). This application will necessarily entail a “sliding” motion in some direction. The claim does not specify the direction in which the sliding occurs.
Regarding claims 9 and 19, the end of each wire in the shield 134 is shown individually folded/wrapped around the inner insulation layer (see figure 3).
Regarding claim 20, at least one filar 140/124 is surrounded by the inner insulation layer 141, the at least one filar extending beyond the end of the outer insulation layer 220, the end of the inner insulation layer 141 and the shield 134, the at least one filar 140/124 being surrounded by the insulation extension layer once beyond the end of the inner insulation layer 141 (See figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan.
Doan discloses the use of welds 203 spanning between the inner insulation layer and the insulation extension layer (See Col. 4, lines 1-2). Doan does not disclose a barb, but since it has an equivalent functional use (preventing easy extraction), and is placed in the same location as claimed, the Examiner would consider it obvious to one of ordinary skill in the art at the time of the applicant’s invention to substitute barbs for the weld as it would have the same function as disclosed by Doan.
Allowable Subject Matter
Claims 8, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792